EXHIBIT 99.2 THIRD QUARTER 2011 Supplemental Operating and Financial Data Camden Westover Hills - San Antonio, TX Acquired June 15, 2011 - 288 Units Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Third Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 Non-GAAP Financial Measures - Definitions & Reconciliations 26 Other Data 28 Community Table 29 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2; FFO PER DILUTED SHARE INCREASES 18% Houston, TEXAS (November 3, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, 2011. Funds From Operations (“FFO”) FFO for the third quarter of 2011 totaled $0.77 per diluted share or $58.8 million, as compared to $0.65 per diluted share or $46.7 million for the same period in 2010, an increase of 18% per diluted share. FFO for the nine months ended September 30, 2011 totaled $1.89 per diluted share or $143.3 million, as compared to $1.98 per diluted share or $140.4 million for the same period in 2010.FFO for the nine months ended September 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to the sale of an available-for-sale investment; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the nine months ended September 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $11.8 million or $0.16 per diluted share for the third quarter of 2011, as compared to $1.7 million or $0.02 per diluted share for the same period in 2010. For the nine months ended September 30, 2011, Camden reported EPS of $2.5 million or $0.03 per diluted share, as compared to $6.1 million or $0.09 per diluted share for the same period in 2010.EPS for the nine months ended September 30, 2011 included: a $0.41 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the nine months ended September 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,309 apartment homes included in consolidated same property results, third quarter 2011 same property NOI increased 7.4% compared to the third quarter of 2010, with revenues increasing 6.3% and expenses increasing 4.6%.On a sequential basis, third quarter 2011 same property NOI increased 0.9% compared to the second quarter of 2011, with revenues increasing 2.1% and expenses increasing 3.9% compared to the prior quarter.On a year-to-date basis, 2011 same property NOI increased 6.8%, with revenues increasing 5.1% and expenses increasing 2.6% compared to the same period in 2010. Same property physical occupancy levels for the portfolio averaged 95.0% during the third quarter of 2011, compared to 94.3% in the third quarter of 2010 and 94.8% in the second quarter of 2011. 3 The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the quarter, the Company acquired 30 acres of land in Atlanta, GA for approximately $40 million, which it intends to utilize for future development. Camden also completed the acquisition of a 240-home apartment community in San Antonio, TX during the quarter for approximately $15 million through one of its discretionary investment funds (“Funds”), in which it owns a 20% interest.Subsequent to quarter-end, the Company acquired five additional communities with 1,488 apartment homes located in Houston, TX for approximately $136 million through its Funds. Development Activity Lease-up was completed during the third quarter at Camden Ivy Hall, a $17 million joint venture community which is currently 94% occupied.Lease-ups began during the quarter at two wholly-owned communities:Camden LaVina in Orlando, FL, which is currently 35% leased; and Camden Summerfield II in Landover, MD, which is currently 19% leased. Construction continued during the quarter on six wholly-owned development communities:Camden LaVina in Orlando, FL, a $60 million project with 420 apartment homes; Camden Summerfield II in Landover, MD, a $30 million project with 187 apartment homes; Camden Royal Oaks II in Houston, TX, a $14 million project with 104 apartment homes; Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase Park in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes, and Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes. Subsequent to quarter-end, the Company began construction on two additional wholly-owned development communities:Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes. Equity Issuance During the third quarter, Camden issued 506,200 common shares through its at-the-market (“ATM”) share offering programs at an average price of $65.76 per share, for total net consideration of approximately $32.7 million.Year-to-date Camden has issued 1,127,898 common shares through its ATM programs at an average price of $63.13 per share, for total net consideration of approximately $69.9 million. Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.70 to $2.74 per diluted share, and full-year 2011 EPS is expected to be $0.24 to $0.28 per diluted share.Fourth quarter 2011 earnings guidance is $0.81 to $0.85 per diluted share for FFO and $0.20 to $0.24 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. 4 The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 5.2% and 5.6%, expense growth between 2.75% and 3.25%, and NOI growth between 6.75% and 7.25%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Camden expects to issue earnings guidance for 2012 in conjunction with its fourth quarter 2011 earnings release on February 2, 2012. Conference Call The Company will hold a conference call on Friday, November 4, 2011 at 11:00 a.m. Central Time to review its third quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 9252989, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 202 properties containing 68,979 apartment homes across the United States.Upon completion of 10 properties under development, the Company's portfolio will increase to 71,776 apartment homes in 212 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Total property revenues (a) EBITDA (b) Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (c) % %) % %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 83
